DETAILED ACTION
Examiner's Comments
Appellant appeals from the previous Examiner’s decision to reject claims 18-34 and the decision on appeal has been reversed. The decision states at page 6 that “we agree with Appellant that the Examiner has failed to show the combination of Hsu and Yang teaches or suggests “performing a connection set up to the first cell in response to determining that a network relation exists between the first cell and the second cell” or “performing a connection set up to the second cell in response [to] determining that there does not exist a network relation between the first cell and the second cell,” as recited in claim 18.” Therefore, the pending claims are allowable.
In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply with arguments explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.

  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/JUNG H PARK/
            Primary Examiner, Art Unit 2411